DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “The tubular handling system of claim 2, wherein the pipe handler automatically adapts to access, via the pipe handler mechanism, the horizontal storage area when the rig floor is moved to the second horizontal distance from the horizontal storage area.”  Claim 2 recites, “The tubular handling system of claim 1, wherein the pipe handler is configured to access, via the pipe handler mechanism, a horizontal storage area that is at a first horizontal distance from the rig floor, and wherein the pipe handler adapts to access, via the pipe handler mechanism, the horizontal storage area when the rig floor is moved to a second horizontal distance from the horizontal storage area.”  Claim 3 differs from Claim 2 by specifying that the pipe handler “automatically adapts”, as compared to Claim 2 merely reciting that the pipe handler “adapts”.  It is unclear as to what the difference in scope is between “automatically adapts”, as recited in Claim 3, and “adapts” in Claim 2.  The word “automatically” appears in the Specification only twice:
In paragraph [0061], which states “such that the controller 210 automatically avoids collision of the object with components of the pipe handler 100, 300, 400, other rig equipment, personnel, other objects, etc. “, and
In paragraph  [0082], which states “the controller 210 (or the rig controller 200) can operate the pipe handler 100 to automatically adapt to various horizontal locations and various vertical locations of the objects relative to the rig floor 16 to pickup and deliver the object between pickup and delivery locations.”
In contrast, there are numerous statements directed to the pipe handler being capable to “adapt”, including a statement in paragraph [0082], which teaches  “Due to the adaptability of the pipe handler 100, the pipe handler 100 can adapt autonomously to various vertical distances between the horizontal storage area 30 and the rig floor 16 (or stickup 18).”  Therefore, it is unclear whether “automatically adapts” refers to the use of a controller to achieve the “automatically adapt” limitation, or whether it is the physical structures of the pipe handler that provides the “automatically adapt” limitation. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,521,834 (“EP ‘834”; cited by Applicant; English translation provided) in view of Snell et al., US 10,106,995.
With regard to Claim 1, EP ‘834 discloses a tubular handling system (Figs. 1-15, [0033]-[0045]) comprising: 
a pipe handler (23, Figs. 1-6) comprising: 
a support (24, 25) fixedly coupled to a rig floor (15, Figs. 2-6), wherein the support is spaced vertically downward from the rig floor (Fig. 2); and 
a pipe handler mechanism (32, 33, 34, 40, 43, 44), rotatably attached to the support (Figs. 2-6), the pipe handler mechanism being configured to grip and transport an object (20) from a pick-up location (46) to a delivery location (47), wherein the pipe handler mechanism comprises an arm (40) rotationally coupled to the support, and wherein the arm comprises one or more grippers (43) that are actuated to grip or release the object; and 
a horizontal storage area (17, 24).
EP ‘834 fails to teach a movable rig floor.  Snell discloses a platform (118, Figs. 1-8, C6, L35 – C16, L49) that supports a construction deck (100, 101, 106), wherein deck is slidably coupled to the platform (Figs. 1-2), such that the deck (106) moves in a horizontal direction when the deck (106) is moved relative to the platform (Fig. 2).  Snell’s deck is used to support a hoist (121) that moves with the deck (106) when the deck moves in the horizontal direction (Fig. 2).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify EP ‘834 so that the rig floor was capable of extending and retracting relative to the platform because it would provide a greater distance that the pipe handler would be capable of reaching, similarly to the extension of the reach of the hoist device, as taught by Snell (C1 L19-44, Fig. 2). The ordinarily skilled artisan would recognize that the advantages of being able to extend the reach of a hoist device beyond the edge of a building would also apply to being able to extend the reach of a pipe handler, and the ordinarily skilled artisan would be able to make the modification to the platform of a drill rig using known methods and the modification would yield only predictable results. 
   

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘834 in view of Flusche et al., US 2017/0314345.
With regard to Claim 1, EP ‘834 discloses a tubular handling system (Figs. 1-15, [0033]-[0045]) comprising: 
a pipe handler (23, Figs. 1-6) comprising: 
a support (24, 25) fixedly coupled to a rig floor (15, Figs. 2-6); and 
a pipe handler mechanism (32, 33, 34, 40, 43, 44) rotatably attached to the support (Figs. 2-6), the pipe handler mechanism having 
an arm (40) rotationally coupled to one or more grippers (43), wherein the one or more grippers selectively engage a tubular with a center longitudinal axis, wherein a first longitudinal axis of the one or more grippers is substantially aligned to the center longitudinal axis of the tubular when the tubular is engaged with the one or more grippers (Figs. 2-6) ; and a plurality of lift beams (32, 29, 27, Figs. 2-3) rotationally coupled at one end to the support and rotationally coupled at an opposite end to the arm (Figs. 4-6), wherein the arm is configured to rotate independently of the plurality of lift beams (39).


EP ‘834 fails to teach that the lift beams rotate the arm in an adjusting direction which is substantially perpendicular to the first longitudinal axis when the pipe handler mechanism is calibrated.  Flusche discloses a tubular handling system (Figs. 1-30, [0108]-[0244]) that includes a pipe handler (300, Figs. 1-9) that is rotatable coupled to the mast of a drill rig (325), the pipe arm being moved in an adjusting direction that is substantially perpendicular to the longitudinal axis of the pipe arm when the pipe handler mechanism is being calibrated (360, [0110], [0131]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify EP ‘834 so that the pipe handler mechanism can move the arm in an adjusting direction when the pipe handling mechanism is being calibrated because it would allow the operations to be performed automatically after the system is calibrated, as taught by Flusche ([0110]).  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claim 1 of U.S. Patent No.  11,414,936 (“US ‘936” in view of Snell et al., US 10,106,995.  Both Claims 1-10 and at least Claim 1 of US ‘936 disclose a tubular handling system having a pipe handler that includes a support coupled to the rig floor and a pipe handler mechanism attached to the support, the pipe handler mechanism having an arm with grippers to grip an object/tubular.  However, US ‘936 fails to claim a movable rig floor.  Snell discloses a platform (118, Figs. 1-8, C6, L35 – C16, L49) that supports a construction deck (100, 101, 106), wherein deck is slidably coupled to the platform (Figs. 1-2), such that the deck (106) moves in a horizontal direction when the deck (106) is moved relative to the platform (Fig. 2).  Snell’s deck is used to support a hoist (121) that moves with the deck (106) when the deck moves in the horizontal direction (Fig. 2).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify US ‘936 so that the rig floor was capable of extending and retracting relative to the platform because it would provide a greater distance that the pipe handler would be capable of reaching, similarly to the extension of the reach of the hoist device, as taught by Snell (C1 L19-44, Fig. 2). The ordinarily skilled artisan would recognize that the advantages of being able to extend the reach of a hoist device beyond the edge of a building would also apply to being able to extend the reach of a pipe handler, and the ordinarily skilled artisan would be able to make the modification to the platform of a drill rig using known methods and the modification would yield only predictable results.

10.	Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claim 11 of U.S. Patent No.  11,414,936 (“US ‘936”) in view of Flusche et al., US 2017/0314345.   Both Claims 1-10 and at least Claim 11 of US ‘936 disclose a tubular handling system having a pipe handler that includes a support coupled to the rig floor, a pipe handler mechanism attached to the support, the pipe handler mechanism having an arm with grippers to grip an object/tubular and a plurality of lift beams rotationally coupled to the arm and support.  However, US ‘936 fails to claim that the lift beams rotate the arm in an adjusting direction which is substantially perpendicular to the first longitudinal axis when the pipe handler mechanism is calibrated.  Flusche discloses a tubular handling system (Figs. 1-30, [0108]-[0244]) that includes a pipe handler (300, Figs. 1-9) that is rotatable coupled to the mast of a drill rig (325), the pipe arm being moved in an adjusting direction that is substantially perpendicular to the longitudinal axis of the pipe arm when the pipe handler mechanism is being calibrated (360, [0110], [0131]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify US ‘936 so that the pipe handler mechanism can move the arm in an adjusting direction when the pipe handling mechanism is being calibrated because it would allow the operations to be performed automatically after the system is calibrated, as taught by Flusche ([0110]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652